Title: From Thomas Jefferson to James Dinsmore, 26 June 1805
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Dear Sir
                     
                     Washington June 26. 05
                  
                  Your’s of the 22d. came to hand yesterday. I inclose you two specimens of cherry, one done with boiled linseed oil, the other with the newspaper composition you referred to. I think the former the best; but am inclined to believe that daily rubbing with wax will soon produce the same effect. I rather think therefore of leaving the floor to time to give it’s proper colour. as you will but barely get the Hall floor down before my arrival, it must of course not be painted at all. I have another pound of terra di Siena for mr Barry, but suppose it, cannot go on till I go myself. I shall probably be at home on the 18th. of July. Accept my best wishes
                  
                     Th: Jefferson
                     
                  
               